Per curiam.
This disciplinary matter is before the Court pursuant to Respondent Thomas Wayne Snow’s petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227 (b) prior to the issuance of a Formal Complaint. In the petition, Snow admits that on November 16, 2000 he entered a plea of guilty to a single count of a felony violation of the Criminal Code of Georgia and that the entry of judgment on this plea constitutes a violation of Standard 66 (conviction of a crime involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d).
We have reviewed the record and agree to accept Snow’s petition for the voluntary surrender of his license. Accordingly, the name of Thomas Wayne Snow is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Snow is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect their interests and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.